Exhibit 10(dd) OLIN CORPORATION PERFORMANCE SHARE AWARD CERTIFICATE Under Performance Share Program This certifies that has been awarded Performance Shares, subject to the terms and conditions of the Performance Share Program, a copy of which is attached.This Performance Share Award has been issued pursuant to the Long Term Incentive Plan and is also subject to the provisions of that Plan. The Performance Shares vest on December 31, .The number of Performance Shares will be adjusted as set forth in the Program, and will be paid as soon as practicable after December 31, , but no later than December 31, . The Performance Shares are not transferable other than by will or the laws of descent and distribution. In case of termination of employment, paragraph 4 of the Program applies. OLIN CORPORATION By the Compensation Committee Authorized Signature I hereby accept the above Performance Share Award and agree that, during my employment, I will devote the expected time, energy and effort to the service of Olin Corporation or a subsidiary and the promotion of its interests.I further state that I am familiar with the Plan and the Program and agree to be bound by the terms and restrictions of the Plan and the Program. Participant OLIN CORPORATION SENIOR PERFORMANCE SHARE AWARD CERTIFICATE Under Performance Share Program This certifies that has been awarded Senior Performance A Shares and Senior Performance B Shares, subject to the terms and conditions of the Performance Share Program, a copy of which is attached.This Performance Share Award has been issued pursuant to the Long Term Incentive Plan and is also subject to the provisions of that Plan. The Performance Shares vest on December 31, .The number of Performance Shares will be adjusted as set forth in the Program, and will be paid as soon as practicable after December 31, , but no later than December 31, . The Senior Performance Shares are not transferable other than by will or the laws of descent and distribution. In case of termination of employment, paragraph 4 of the Program applies. OLIN CORPORATION By the Compensation Committee Authorized Signature I hereby accept the above Performance Share Award and agree that, during my employment, I will devote the expected time, energy and effort to the service of Olin Corporation or a subsidiary and the promotion of its interests.I further state that I am familiar with the Plan and the Program and agree to be bound by the terms and restrictions of the Plan and the Program. Participant
